Citation Nr: 0923448	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-16 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to herbicide 
exposure.


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1969.  His awards and decorations include the Purple 
Heart Medal, the Bronze Star Medal with "V" device, and the 
Air Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana, which denied entitlement to service 
connection for respiratory disability, to include COPD and 
asthma.  In the substantive appeal submitted in response to 
the Statement of the Case, the Veteran limited his appeal to 
the issue of entitlement to service connection for COPD.  The 
Board will limit its decision accordingly.

The Board also notes that in November 2008, the Veteran was 
provided a Statement of the Case on the issue of entitlement 
to service connection for hypertension.  In the cover letter 
sent with the Statement of the Case, he was informed of the 
requirement that he submit a substantive appeal within 60 
days of the date of the letter to perfect his appeal.  This 
issue was not thereafter addressed in any written 
communication from the Veteran.  Therefore, the Board has 
concluded that the Veteran is not currently seeking appellate 
review with respect to this issue.


FINDING OF FACT

COPD was not present in service and is not etiologically 
related to the Veteran's exposure to herbicides in service or 
otherwise etiologically related to service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§  3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for COPD.  The 
Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability rating and effective date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided complete VCAA notice by letter 
mailed in April 2007, prior to the initial adjudication of 
the claim.  

The Board also notes that service treatment records and VA 
medical records have been obtained.  The Veteran has 
indicated that he underwent pulmonary function testing at a 
VA facility in the 1990's.  Although records from that VA 
facility have been obtained, they all pertain to treatment 
and evaluation of the Veteran in 2003 or later.  The record 
reflects that the RO has undertaken all indicated development 
to obtain earlier records.  The RO has made a formal finding 
that records for the period prior to February 2003 are not 
available.  It is clear that further efforts to obtain the 
earlier records would be futile.  With the exception of the 
earlier VA outpatient records, the Veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.

The Board acknowledges that the Veteran has not been afforded 
a VA examination and no VA medical opinion has been obtained 
in response to the Veteran's claim.  VA is obliged to provide 
a VA examination or obtain a medical opinion when: (1) there 
is competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) the evidence indicates that the 
current disability or symptoms may be associated with service 
or with another service-connected disability, and (4) there 
is not sufficient medical evidence to make a decision.  See 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

The Veteran has not contended and the record does not show 
that he had COPD in service or until many years thereafter.  
The Veteran's sole contention is that his COPD is 
etiologically related to his exposure to herbicides in 
service.  He served in Vietnam so his exposure to herbicides 
is presumed.  However, there is no competent evidence 
indicating that his COPD might be related to that exposure or 
otherwise related to service.  Therefore, the medical 
evidence currently of record is sufficient to decide the 
claim, and VA has no duty to provide a medical examination or 
obtain a medical opinion.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

COPD is not among the diseases specified in 38 U.S.C.A. 
§ 1116(a).  In addition, the Secretary has not determined, on 
the basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of COPD 
in humans.  See 38 C.F.R. § 3.309(e). 

Notwithstanding the presumption, a claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing 
Gilbert, 1 Vet. App. at 54).

Analysis

Initially, the Board emphasizes that this Veteran had 
outstanding military service, as evidenced by the medals that 
he was awarded.  There is also no doubt that the Veteran 
believes that his claim is meritorious.  He has essentially 
stated that he had an abnormal pulmonary function test at a 
VA facility in the 1990's and the respiratory therapist who 
administered the test encouraged him to file a claim for 
service connection for COPD because it is a disease caused by 
herbicide exposure.  

The record reflects and the Veteran does not dispute that he 
was not found to have COPD in service or until decades 
thereafter.  The record of the pulmonary function test in the 
1990's referenced by the Veteran could not be located, but 
the Board accepts the Veteran's contention that he had an 
abnormal pulmonary function test in the 1990's and was 
encouraged by the respiratory therapist to file a claim for 
service connection for COPD.  Never the less, the Board must 
point out that a respiratory therapist is not a medical 
doctor and is not competent to determine the etiology of the 
Veteran's COPD.  Although respiratory cancers are subject to 
presumptive service connection on the basis of herbicide 
exposure, COPD is not because the Secretary has not 
determined that there is an adequate scientific or medical 
basis for adding it to the list of presumptive diseases.  

The Board has carefully reviewed all of the evidence of 
record.  There is nothing in the medical evidence suggesting 
that the Veteran's COPD is related to his exposure to 
herbicides in service or that it is otherwise etiologically 
related to service.  In addition, notwithstanding his 
outstanding military service, the Veteran's own statements 
are not sufficient to establish a nexus between his COPD and 
his military service because lay persons, such as the 
Veteran, are not competent to provide opinions concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for COPD, to include as due 
to herbicide exposure, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


